Citation Nr: 1620952	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO. 06-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

By way of background, in June 2005 the RO granted service connection for PTSD at 50 percent, effective April 15, 2005.  The Veteran appealed, and in August 2008 and March 2010, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  In an August 2011 decision, the Board denied a disability rating in excess of 50 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, which vacated the Board's decision and remanded the issue for further action.  In August 2013, the Board remanded the issue for additional development.  Concurrently, the RO declined to reopen a claim of service connection for type II diabetes mellitus in November 2012. The Veteran also appealed this issue.

The Board most recently remanded the issues on appeal for additional development in August 2014. The identified records having been requested and the US Army and Joint Services Records Research Center (JSRRC) having been contacted, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As part of the August 2014 remand, the Board awarded and increased rating of 70 percent for PTSD prior to August 8, 2012. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the grant resulted in a 70 percent rating dating back to the initial grant of service connection, the issue on the title page has been update to reflect a claim for an initial rating in excess of 70 percent for the entire period on appeal. 

The August 2014 Board remand also reopened the issue of entitlement to service connection for type II diabetes mellitus. As such, the issue of new and material evidence need not be addressed in this decision.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in this case, TDIU has already been granted with an effective date identical to the award effective date for the award of service connection for PTSD. Thus, the grant of TDIU covers the entire period currently on appeal. As there is no point at which TDIU has been raised by the record and not already awarded, entitlement to TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Akles v. Derwinski, 1 Vet. App. 118 (1991). However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30. There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD has been manifested by constant or near constant depression or anxiety, suicidal ideation, irritability with outbursts, decreased motivation, racing thoughts, impaired insight and judgment, isolative tendencies, intermittent family and social difficulties, chronic sleep impairment, inability to establish and maintain effective relationships and difficulty adapting to stressful situations; resulting in occupational and social impairment in most areas. A total occupational and social impairment has not been shown.

2.  The Veteran was not exposed to herbicides during service.

3.  Type II diabetes mellitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 70 percent for service-connected PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, concerning PTSD the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the claim for service connection for diabetes, VA issued a VCAA letter in August 2012, prior to the initial unfavorable adjudication in November 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. 

In accordance with the August 2014 Board remand, in September 2014 correspondence VA requested that the Veteran submit or authorize for release any additional treatment records concerning his PTSD, to include from Dr. J.S., Dr. M., Dr. K.M. and Dr. M.C. No response was received from the Veteran, in the form of either the actual records or authorizations for the release of records. 38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Without identification or release of the records, VA could make no attempts to obtain any outstanding private treatment records. Therefore, the Board finds that VA has substantially complied with the remand directives. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Concerning the PTSD claim, during the course of the appeal the Veteran was provided with VA examinations in May 2005, May 2006, September 2010, November 2012, and November 2014. The examinations were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough examinations of the Veteran. 

The Board notes that the November 2012 examiner did not clearly indicate whether the claims file was reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion. Id. Further, with respect to increased rating claims, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, an examination for an increased rating claim is adequate as long as the examiner is apprised of a sufficient number of relevant facts to provide an informed opinion concerning the level of disability at the time of the examination. Id.; Nieves-Rodriguez, 22 Vet. App. 295.

In this case, the examiner conducted an objective psychiatric examination, and recorded the Veteran's subjective account of his symptomatology in the examination report. Further, the examiner did indicate that the Veteran's medical record was reviewed in conjunction with the examination. Based on these facts, the Board finds that between his own examination, the Veteran's statements and the review of the treatment records, the examiner was apprised of sufficient relevant facts to render and informed opinion as to the overall severity of the Veteran's PTSD at the time of the examination. Therefore, the examination is adequate for rating purposes despite the uncertainty concerning review of the claims file.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the service connection claim, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to provide an examination was not triggered. While the Veteran does have a current diagnosis of type II diabetes mellitus, there is no evidence establishing an in-service event, injury or disease. There is no lay or medical evidence of symptoms or diagnoses of diabetes mellitus in service, and the other medical evidence shows diabetes did not manifest until well after separation from service. See, e.g., July 2000 VA treatment record. 

The Veteran has primarily contended that his diabetes is related to herbicide exposure in service, specifically indicating that he was exposed to herbicides when he went ashore in Vietnam while stationed aboard the USS Rowan. However, as will be discussed in further detail below, the evidence does not show that he at any point set foot in the country of Vietnam, or had service on a vessel that navigated the inland waterways of Vietnam. As there is no evidence of exposure to herbicides or of diabetes either in service or within the first post-service year, VA did not have an obligation to provide an examination. Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated at 70 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]). 

The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system. 80 Fed. Reg. 53, 14308 (Mar. 19, 2015). However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded. Id. As the Veteran's claim had been certified to the Board, albeit intermittently remanded, prior to the effective date of the change, the DSM-IV is still applicable to his claim.

During the entirety of his appeal, the Veteran has stated that his PTSD is manifested by depression, anxiety, chronic sleep impairment, racing thoughts, lack of motivation, irritability and anger, intermittent isolationist tendencies, and suicidal ideation with no plan or intent. The Veteran is competent to testify to the presence of such lay observable symptoms, and as there is no evidence that such statements are not credible, the Board finds they are entitled to probative weight. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has been provided with several VA examinations during the course of the appeal. The first examination occurred in May 2005. There, the examiner noted reports of depression, anxiety and anger issues from the Veteran, as well as limited social contact with others. The examiner also noted a history of court ordered anger management which had been completed. Chronic sleep impairment was present, as well as some attention disturbance and poor energy or motivation levels. A GAF score of 60 was assigned.  

Another examination was provided in May 2006. The Veteran reported that he was separated from his spouse at the time and living with his son. A history of assaultive behavior with court ordered anger management was provided. Intrusive memories, avoidance behavior, sleep impairment, and irritability with outbursts of anger were all found to be present by the examiner. Overall, the examiner assessed that the Veteran had mild to moderate symptomatology, and assigned a GAF score of 58. The third VA examination occurred in September 2010. There the Veteran again endorsed anxiety, depression, constant worry and severe sleep impairment. The examiner noted that the Veteran presented with a restricted affect, dysphoric mood, and had impaired attention and concentration. A GAF score of 57 was assigned.

The fourth examination was provided in November 2012. The Veteran reported attending bible study three times a week. The examiner noted that a depressed mood, anxiety, avoidance behavior, chronic sleep impairment, impaired judgment, impaired impulse control, disturbances of motion and mood, concentration impairment, difficulty with stressful situations, and difficulty establishing and maintaining relationships were all present. Overall, the examiner stated that the Veteran had social and occupational impairment in most areas, and assigned a GAF score of 49 for PTSD and 43 for a separately diagnosed major depressive disorder. 

The Board briefly notes that the examiner attempted to differentiate symptoms, and GAF scores, between the diagnosed PTSD and depressive disorder. However, it was found in a November 2012 Memorandum Decision of the Court of Appeal for Veteran's Claims (Court), that a sufficient supporting rationale for this differentiation was not provided, and therefore it could not be relied on. As this differentiation is inadequate, and in the interest of giving the benefit of the doubt to the Veteran, the Board will assign all noted psychiatric symptoms in the report to the service-connected PTSD. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

The fifth and final examination of record was provided in November 2014. The Veteran reported that he was now divorced from his wife, he was in contact with one of his four children, and that he generally did not get along with others. He further indicated that his mood generally was depressed and anxious, and that he still experienced severe chronic sleep impairment. The examiner noted avoidance behaviors, recurrent intrusive memories, isolationist tendencies, irritability with outbursts, impaired concentration, depressed mood, anxiety, suspiciousness, flattened affect, difficulty with stressful situations and an inability to establish and maintain effective relationships. Overall, the examiner stated that these symptoms result in social and occupational impairment in most areas. 

In reviewing the examinations, there is no evidence that any of the five examiners were not competent or credible. Further, as the reports were based on accurate facts, objective examinations and the Veteran's own statements, the Board finds that they are entitlement to significant probative weight concerning the severity of the Veteran's overall impairment due to his PTSD symptomatology during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.
Turning to the VA treatment records associated with the claims file, records spanning the period from roughly October 2006 to September 2015 have been associated with the claims file. Generally, all of these records reflect on-going treatment for PTSD, with continuous complaints of depression, anxiety, worry, intermittent isolationist tendencies, chronic sleep impairment, and racing thoughts. Not infrequent notations of impaired insight and judgment, as well as passive suicidal ideation from approximately April 2012 forward, are also contained in these records. GAF scores contained in these records overwhelmingly fall in the 51 to 60 range, with several outliers falling into the 41 to 50 range. 

Finally, as noted above the Veteran has been assigned numerous GAF scores over the course of his appeal. The vast majority of these scores fall within the 50 to 60 range, with low scores of 45 in October 2006, 48 in September 2007 and 43 and 49 in November 2012. GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication and judgment (e.g. sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (stays in bed all day, no job, home or friends). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech at times illogical, obscure or irrelevant) or major impairment in several areas such as work, family relations, judgment, thinking or mood (depressed man avoids friends, neglects family and is unable to work). Id. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.

In this case, the Veteran's GAF fall either within the 41 to 50 or 51 to 60 ranges, reflecting a level of impairment varying between moderate and severe. These ranges, based on the exemplar symptomatology provided in the DSM-IV, correlate with a 50 percent or 70 percent rating, respectively. 

Based on the lay and medical evidence of record, the preponderance of the evidence is against a finding that an increased rating in excess of 70 percent for PTSD is warranted. The Veteran's subjective accounts of his symptomatology are devoid of any symptoms that are directly contemplated by a 100 percent rating, or are of comparable severity to those symptoms that are listed. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. Further, the medical evidence of record does not reflect any of the symptoms directly contemplated by a 100 percent rating for PTSD, or symptoms of comparable severity, with hygiene, orientation, thought processes, memory and behavior all overwhelmingly being noted as normal. Id.

While the Board notes reports of suicidal ideation beginning in approximately April 2012, the Veteran has repeatedly expressed at the same time as these reports that he has no intent or plan to do so, based largely on his religious beliefs and his relationships with his children and grandchildren. Further, no medical professional has indicated, based on these statements concerning ideation, that the Veteran poses a persistent harm to himself. As such, the Board finds that the noted suicidal ideation is more accurately contemplated by the current 70 percent rating, as opposed to a 100 percent rating which contemplates those individuals who are a persistent danger to themselves. Likewise, despite the notations of assaultive behavior prior to the May 2005 VA examination and history of irritability with outbursts, there is no lay or medical evidence that reflects the Veteran poses a persistent threat to others, and there is no evidence in the file of persistent violent behavior since the noted incidents in the May 2005 VA examination. 

The Board notes that the Veteran has at times indicated, particularly in VA treatment records or examination reports, that he does not have any social interactions. However, VA treatment records from October 2006 to present generally reflect, at worst, variable levels of social interactions, with significant improvements overall being noted in records from 2014 forward. The records reflect that church and bible study have for the majority of the period on appeal been activities in which the Veteran will engage in and socialize at. The Veteran has also frequently endorsed interactions with immediate family, in the form of his children and grandchildren, and extended family, in the form of cousins and other relatives. The Veteran has also indicated that he has attempted to date following his final separation from his wife. All of these factors militate against a finding that the Veteran has a total social impairment, as he is able to interact with both strangers and family in various social settings. Thus, while the Board concedes based on his receipt of TDIU that the Veteran has a total occupational impairment, the evidence does not show a total social impairment as required for a 100 percent rating.

Finally, the Veteran has at no point during the course of the appeal been assigned GAF scores correlating with the scores ranges that correlate with impairment in almost all or all areas, specifically 11 to 20, 21 to 30 and 31 to 40. These assigned scores are entitled to significant probative weight not only because they represent the assigning psychiatrist's or social worker's overall impression of the Veteran's level of social and occupational impairment based on his symptomatology as displayed at the time, but also because they have been assigned with remarkable consistency over the 10 year course of this appeal. Thus, the scores assigned in this case clearly reflect that at no point during the course of the appeal has a psychiatrist or social worker indicated that the Veteran's overall impairment, based on his symptomatology, is almost total or total in nature. As such, the Board finds that the preponderance of the lay and medical evidence is against a finding that an increased rating in excess of 70 percent is warranted at any point during the current appeal. 38 C.F.R. § 4.130, Diagnostic Code 9411.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the current rating for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating in excess of 70 percent is warranted. See Hart, 21 Vet. App. 505. 

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as constant or near constant depression or anxiety, suicidal ideation, irritability with outbursts, decreased motivation, racing thoughts, impaired insight and judgment, isolative tendencies, intermittent family and social difficulties, chronic sleep impairment, inability to establish and maintain effective relationships, and difficulty adapting to stressful situations. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, the focus of the schedule is the overall level of social and occupational impairment produced by the Veteran's symptoms, whether specifically noted by a particular disability percentage or of a comparable severity thereto. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration for the Veteran's PTSD is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for PTSD, dry eye syndrome, bilateral hearing loss and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include diabetes mellitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For diabetes mellitus, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed, including diabetes mellitus. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for type II diabetes mellitus, to include as due to herbicide exposure in service. Beginning with direct service connection, the medical evidence shows that the Veteran has a current diagnosis of type II diabetes mellitus. As such, the first element of service connection (a current disability) has been shown. 

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has not argued, and the service treatment records do not reflect, that diabetes manifested during his active duty service. No complaints of symptoms associated with diabetes are of record, and the Veteran's January 1974 separation examination is silent for any notations of symptoms or a diagnosis of diabetes mellitus, with the urinalysis results being negative for both albumin and sugar. Indeed, both the Veteran and the medical evidence indicate that diabetes mellitus did not manifest until well after his separation from service, with a July 2000 VA treatment record noting that the Veteran endorsed a history of diabetes dating to approximately 1985, or eleven years after his separation. As such, there is no competent or credible evidence of in-service manifestation of type II diabetes mellitus.

Instead, the Veteran contends that his type II diabetes mellitus is due to in-service exposure to herbicides. The Veteran has primarily argued that he set foot in the country of Vietnam on or about May 6, 1972, when he went ashore while in Da Nang Harbor to participate in a change of command for his ship, the USS Rowan. In support of this contention, the Veteran has submitted a variety of clippings from various articles about the Rowan, in some of which the Veteran himself is featured. However, while these articles and the associated pictures establish that the Veteran did indeed serve about the USS Rowan, that the USS Rowan operated in waters off the coast of Vietnam and that a command change occurred, they do no show that the Veteran at any point went ashore or served on a vessel navigating inland waterways. As such, they are of no probative value with respect to the issue of whether the Veteran had in-country service in Vietnam.

Concerning his statements that he had qualifying in-country service in Vietnam, either through going ashore in May 1972 or service in coastal waters, the Veteran's statements directly conflict with the objective evidence of record. In accordance with the prior Board remand, a request was sent to the JSRRC to determine whether the Veteran at any point had in-country service in Vietnam while stationed aboard either the USS Lind or USS Rowan. In their March 2015 response, the JSRRC indicated that they reviewed the command history and deck logs for both vessels for the periods during which the Veteran was onboard and the ships were operating in waters near the Republic of Vietnam. 

Beginning with the USS Lind, the report noted that the 1970 command history for the ship was reviewed. It stated that the USS Lind conducted a variety of operations in the Sea of Japan, at Yankee station, and in the coastal waters of Vietnam. Concerning the coastal operations, the report indicated that deck logs showed naval gunfire support operations while at anchor at Phan Thiet, Binh Thuy and Point Muike Ga. There is no evidence that any of these coastal operations involved travel along the inland waterways of Vietnam or the transfer of ship personnel to the shore, nor is there any evidence that the ship docked to a pier or shore of the Republic of Vietnam. 38 C.F.R. § 3.313; M21-1, IV.ii.2.C.3.e, m. Indeed, the logs specifically note that the ship was at anchor off the coast. As there is no evidence that the USS Lind operated in inland waterways or docked at a pier or shore, the Veteran's service aboard this vessel, although in the coastal waters of Vietnam, does not constitute in-country service. 

Turning to the USS Rowan, the report noted that the USS Rowan conducted a variety of operations both at Yankee Station and off the coast of Vietnam, conducting operations against ground forces and shore batteries as well as boarding operations on Vietnamese junks and fishing vessels. As with the USS Lind above, there was no evidence from the command history that it ever entered the inland waterways of Vietnam for any purpose, or docked to a pier or shore. 38 C.F.R. § 3.313; M21-1, IV.ii.2.C.3.e, m. Thus, as with the USS Lind, this service in the coastal waters of Vietnam does not constitute in-country service.

Specifically concerning the Veteran's statement that he went ashore on May 6, 1972 as part of the changing of command for his ship, the JSRRC report noted that deck logs showed that on May 6, 1972 the USS Rowan entered Da Nang Harbor, which is not considered an inland waterway for the purposes of presumptive exposure to herbicides. M21-1, IV.ii.2.C.3.m. At eight in the morning the deck logs reflected that command of the USS Rowan was changed, and that at ten in the morning a boat containing the former commanding officer departed the ship, returning empty at eleven in the morning. The USS Rowan then departed Da Nang harbor at approximately noon. The report noted that there was no evidence in the deck logs from that day that any other personnel from the USS Rowan, other than the relieved commanding officer, either went ashore or left the ship generally.

As such, the Veteran's account of what occurred on May 6, 1972 is in direct conflict with the deck logs of the USS Rowan. Specifically, the deck logs show that the change of command for the USS Rowan actually occurred aboard ship, as opposed to on land, and further show that no personnel other than the officer who was relieved of command departed the ship. They also do not indicate that the ship at any point docked with a pier or shore, and indeed the fact that the relieved commanding officer was specifically noted to have departed the USS Rowan on a boat, as opposed to on foot, indicates that the ship was at anchor.

In addition to the contradicting information contained in the deck logs, the Veteran's personnel records reflect that on April 27, 1972, he received a Captain's Mast, with a non-judicial punishment of, among other things, 30 days restriction to the ship being given on that date. This means that the Veteran would have been restricted to the ship until approximately May 27, 1972, which encompasses the date on which the Veteran alleges he went ashore while in Da Nang harbor. The Veteran's personnel records are otherwise silent for any evidence of temporary duty assignments that would result in him being on the ground in Vietnam, and his military occupational specialty of signalman is not a specialty that would be consistent with trips to shore. M21-1, IV.ii.2.C.3.m.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service aboard the USS Lind or USS Rowan constituted service in the country of Vietnam, as the objective evidence shows that neither ship operated on the inland waterways of Vietnam or docked at a pier or shore in Vietnam while operating in coastal waters. While the Veteran has asserted that he went ashore in May 1972, these statements are outweighed by the deck logs of the USS Rowan and USS Lind and his own personnel file, all of which indicate that the Veteran at no point set foot on the ground in Vietnam, or served aboard a vessel navigating inland waterways or that docked at a pier or shore on Vietnam. Indeed, as noted above the evidence indicates that the May 6, 1972 change of command cited by the Veteran did not occur on shore, and the Veteran was confined to the ship on the date it occurred. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran had in-country service in Vietnam, and he is therefore not presumed to have been exposed to herbicides. As there is no evidence of diabetes mellitus in service or actual exposure to herbicides, the Board finds the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Moreover, concerning the third element, there is no competent and credible evidence of record linking the Veteran's diabetes to herbicide exposure specifically or his active duty service generally. While the Veteran has asserted his diabetes is related to service, the Veteran is not competent to provide such as opinion, as to do so requires medical expertise. Jandreau, 492 F.3d 1372. 

The VA treatment records associated with the claims file are silent for any opinions linking the Veteran's diabetes to either his active duty service. VA treatment records do not reflect treatment for diabetes until approximately 1999, and a July 2000 VA treatment record noted that at the time the Veteran reported a 15 year history of diabetes, which would place the onset of diabetes in 1985. Prior to that date, the medical and lay evidence is silent for any indication that diabetes was present at any point. Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diabetes is related to his active duty service, and therefore the third element is not met. As neither the second nor the third element has been met, service connection for diabetes on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with diabetes mellitus, which is considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus either manifested to a sufficient degree in-service so as to identify the disease or manifested to a compensable level in the first post-service year. As noted above, service treatment records are silent for treatment for or diagnosis of diabetes mellitus. The Veteran's January 1974 separation examination is silent for any notations concerning symptoms of diabetes mellitus, and the urinalysis was negative for albumin and sugar. Post-service treatment records and the Veteran's lay statements reflect that the earliest onset of diabetes mellitus was approximately 1985, which is 11 years after the Veteran's separation from active duty service. As there is no evidence of in-service manifestation or manifestation within the first post-service year, service connection for diabetes mellitus based on the presumption in favor of chronic disease or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Concerning herbicide exposure, diabetes mellitus is a disability recognized by VA as being associated with herbicide exposure. 38 C.F.R. § 3.309(e). However, as noted above, the Veteran does not have qualifying service in the country of Vietnam to be considered to have been presumptively exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii), M21-1, IV.ii.2.C.3.m. There is no evidence in the command history or deck logs of the USS Lind or USS Rowan that either vessel navigated inland waterways in Vietnam or docked to a pier or shore in Vietnam, the Veteran's occupational specialty was not one that would have entailed trips to shore, and the personnel records show no evidence of temporary duty orders to shore or any other departures from the ship. M21-1, IV.ii.2.C.3.m. There is no evidence that the Veteran was otherwise exposed to herbicides. As there is no evidence of actual or presumptive exposure to herbicides, presumptive service connection for diabetes mellitus based on exposure to herbicides in service is not warranted. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's type II diabetes mellitus is causally related to his service, manifested within an applicable presumptive period or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


